
	
		I
		111th CONGRESS
		1st Session
		H. R. 2468
		IN THE HOUSE OF REPRESENTATIVES
		
			May 18, 2009
			Mr. McDermott
			 introduced the following bill; which was referred to the
			 Committee on Foreign
			 Affairs
		
		A BILL
		To establish a United States-India interparliamentary
		  exchange group.
	
	
		1.Short titleThis Act may be cited as the
			 United States-India Interparliamentary
			 Exchange Act of 2009.
		2.United
			 States-India interparliamentary exchange group
			(a)Establishment
			 and meetingsThere is
			 established a United States-India Interparliamentary Exchange Group. Not to
			 exceed 12 Members of Congress shall be appointed to meet annually and when
			 Congress is not in session (except that this restriction shall not apply to
			 meetings held in the United States) with representatives of the Lok Sabha and
			 Rajya Sabha of the Parliament of India for discussion of common issues in the
			 interest of relations between the United States and India. Members of Congress
			 so appointed shall be referred to as the United States group of
			 the United States Interparliamentary Exchange Group.
			(b)Appointment of
			 MembersOf the Members of
			 Congress appointed under subsection (a)—
				(1)half shall be appointed by the Speaker of
			 the House of Representatives from among Members of the House (not fewer than
			 two of whom shall be Members of the Committee on Foreign Affairs and including
			 both Co-Chairs of the Congressional Caucus on India and Indian-Americans);
			 and
				(2)half shall be appointed by the President
			 pro tempore of the Senate, upon recommendations of the majority and minority
			 leaders of the Senate, from among Members of the Senate (not fewer than two of
			 whom shall be members of the Committee on Foreign Relations) unless the
			 majority and minority leaders of the Senate determine otherwise.
				(c)Chair and Vice
			 ChairThe Speaker of the
			 House of Representatives shall designate the Chair or Vice Chair of the House
			 delegation, and the President pro tempore of the Senate shall designate the
			 Chair or Vice Chair of the Senate delegation.
			(d)FundingThere is authorized to be appropriated no
			 more than $100,000 for each fiscal year to assist in meeting the expenses of
			 the United States group for each fiscal year for which an appropriation is
			 made. Appropriations shall be disbursed on vouchers to be approved by the Chair
			 of the United States group.
			(e)Annual
			 reportThe United States
			 group shall submit to Congress a report for each fiscal year for which an
			 appropriation is made for the United States group, which shall include its
			 expenditures under such appropriation.
			(f)Certification of
			 expendituresThe certificate
			 of the Chair of the House delegation or the Senate delegation of the United
			 States group shall be final and conclusive upon the accounting officers in the
			 auditing of the accounts of the United States group.
			
